309 F.2d 323
DAMAR PRODUCTS, INC., a Corporation Also Doing Business asMrs. Dorothy Damar, and David W. Margulies, Individually andas Officer of Said Corporation, Francis D. Margulies andIsaac G. Margulies, as Officers of Said Corporation, Petitioners,v.UNITED STATES of America Before the Federal TradeCommission, Respondent.
No. 13929.
United States Court of Appeals Third Circuit.
Argued Oct. 19, 1962.Decided Oct. 29, 1962.

Leonard M. Speier, New York City (Blum, Jolles, Haimoff, Szabad & Gersen, New York City.  Daniel Gersen, New York City, of counsel, on the brief) for petitioners.
John Gordon Underwood, Washington, D.C.  (James McI.  Henderson, General Counsel, J. B. Truly, Assistant General Counsel, Miles J. Brown, Attys., on the brief), for the Federal Trade Commission.
Before McLAUGHLIN and HASTIE, Circuit Judges, and DUMBAULD, District judge.
PER CURIAM.


1
Respondent found that petitioners had falsely advertised their particular product involved and issued a cease and desist order against petitioners.  The evidence in the matter clearly supports the finding of the Commission and its order.  Though not abandoning their defense as to the merits, petitioners' major effort on this appeal has been to show that they have in good faith complied with the order and that they have offered complete assurance of their firm purpose of not violating the order.  Therefore, urge the petitioners, the order should be vacated.


2
We must disagree.  The record fully justifies the Commission's course of insisting that its order should remain in effect.  Spencer Gifts, Inc. v. Federal Trade Commission, 302 F.2d 267 (3 Cir. 1962); C. Howard Hunt Pen Co. v. Federal Trade Commission, 197 F.2d 273 (3 Cir. 1952).


3
The order of the Commission will be affirmed and enforced.